PER CURIAM.
Appellant appeals from an order denying his Fla.R.Crim.P. 3.850 motion in which he alleged that he was improperly convicted of trafficking in cannabis in violation of Section 893.135(l)(a)2, Florida Statutes (1979). He claims that this section was void because the bill enacting that law was not read three times as required by Article III, Section 7, Constitution of the State of Florida. We disagree and affirm the trial court’s denial of appellant’s 3.850 motion. See State v. Kaufman, 430 So.2d 904, 8 F.L.W. 151 (Fla.1983).
AFFIRMED.
ERVIN, WENTWORTH and NIMMONS, JJ., concur.